United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1701
                        ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                                 Willie B. Haynes,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                             Submitted: May 13, 2020
                              Filed: August 6, 2020
                                  ____________

Before COLLOTON and BENTON, Circuit Judges, and WILLIAMS,1 District Judge.
                          ____________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa, sitting by designation.
COLLOTON, Circuit Judge.

      Willie Haynes appeals an order of the district court2 declining to impose a
reduced sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.
5194. We reject Haynes’s claim of error, and therefore affirm.

       In 2009, Haynes pleaded guilty to one count of possession with intent to
distribute five grams or more of cocaine base. See 21 U.S.C. § 841(a)(1), (b)(1)(B)
(2008). At sentencing, the court determined that Haynes was responsible for at least
28.35 grams of cocaine base for a base offense level of 26 under the sentencing
guidelines, and determined an advisory guideline range of 262 to 327 months’
imprisonment based on a total offense level of 34. The court varied downward from
the advisory range and imposed a term of 188 months.

       Under the First Step Act, a court that imposed a sentence for an offense whose
penalties were modified by the Fair Sentencing Act of 2010 may impose a reduced
sentence. Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222. Under the Fair
Sentencing Act, the statutory penalty for the offense of possession with intent to
distribute five grams or more of cocaine base was reduced from a range of 5 to 40
years’ imprisonment to a range of zero to 20 years’ imprisonment. See Pub. L. No.
111-220, § 2(a), 124 Stat. 2372, 2372. Those penalties were enhanced if a defendant
committed the offense after sustaining a prior conviction for a felony drug offense.
21 U.S.C. § 841(b)(1)(B), (C) (2008). Haynes had two prior convictions, so the effect
of the Fair Sentencing Act was to reduce the statutory penalty for his offense from a
range of 10 years to life imprisonment to a range of zero to 30 years’ imprisonment.
Compare 21 U.S.C. § 841(b)(1)(B) (2008) with 21 U.S.C. § 841(b)(1)(C) (2019).



      2
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                         -2-
       In 2019, Haynes moved to reduce his sentence under the First Step Act. He
argued that he was “eligible for a reduction under the First Step Act, and should be
granted a resentencing hearing to prove that a reduction is warranted.” R. Doc. 114,
at 6. The district court determined that Haynes’s new advisory guidelines range was
188 to 235 months’ imprisonment. The court then denied the motion to reduce the
sentence, stating that even if the advisory range had been 188 to 235 months at the
original sentencing, the court still would have concluded that 188 months was the
appropriate sentence under 18 U.S.C. § 3553(a).

      On appeal, Haynes contends that the district court erroneously determined that
he was ineligible for a reduction under Section 404 of the First Step Act. Whether
a defendant is eligible for relief depends on whether the Fair Sentencing Act modified
the penalties for the offense of conviction. Therefore, a court must consider the
penalties for the offense defined by the quantity of drugs with which the defendant
was charged in the indictment, not by the quantity of drugs that was found at
sentencing based on all of the defendant’s relevant conduct. United States v.
McDonald, 944 F.3d 769, 772 (8th Cir. 2019). Haynes suggests that the district court
mistakenly deemed him ineligible because it focused on the wrong drug quantity in
determining whether the statutory penalties for his offense were modified by the Fair
Sentencing Act.

       On careful consideration of the district court’s order, we see no such error. The
court properly rejected Haynes’s argument that he was entitled to a hearing, see
United States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019), and then acknowledged
that the First Step Act “vests discretion in the sentencing court to look at the facts and
procedural history of each case when deciding whether to exercise discretion to
reduce a sentence.” R. Doc. 117, at 4. The court explained that even if the new
guideline range had applied, the court still would have concluded that a sentence of
188 months “was sufficient but not greater than necessary to satisfy all the 18 U.S.C.
§ 3553(a) factors.” Id. The court did not dispute Haynes’s contention that the Fair

                                           -3-
Sentencing Act modified the penalties for his offense. Nor did the court state that
Haynes was categorically ineligible for a reduction. To the contrary, the order
indicates that the court exercised discretion under the First Step Act, but determined
that the existing sentence was appropriate.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-